Exhibit 10.2

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated March 28, 2016 by
and between Lion Biotechnologies, Inc., a Nevada corporation (the “Company”) and
Michael T. Lotze, MD (“Executive”) (either party individually, a “Party”;
collectively, the “Parties”).

 

WHEREAS, the Company desires to retain the services of Executive to serve as the
Company’s Chief Scientific Officer.

 

WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s employment by the Company and to address certain
matters related to Executive’s employment with the Company;

 

WHEREAS, both the Company and the Executive have read and understood the terms
and provisions set forth in this Agreement, and Executive acknowledges Executive
has been afforded a reasonable opportunity to review this Agreement with
Executive’s legal counsel to the extent desired;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:

 

1. Employment. Effective March 28, 2016 (the “Effective Date”), the Company
hereby employs Executive, and Executive hereby accepts such employment, upon the
terms and conditions set forth herein.

 

2. Duties.

 

2.1 Position. Executive shall be employed by the Company in the position of
Chief Scientific Officer. Executive shall have the duties and responsibilities
consistent with the position of Chief Scientific Officer and such other duties
and responsibilities assigned by the Company’s Chief Executive Officer.
Executive shall perform faithfully and diligently such duties as are reasonable
and customary for Executive’s position, as well as such other duties as the
Chief Executive Officer shall reasonably assign from time to time. Executive
shall provide his services hereunder from the Company’s offices in Tampa,
Florida and New York, New York, or from his home, as the Chief Executive Officer
may hereafter direct or approve.

 

2.2 Best Efforts/Full-Time.

 

(a) Executive understands and agrees that Executive will faithfully devote
Executive’s best efforts and substantially all of his time during normal
business hours to advance the interests of the Company. Executive will abide by
all policies duly adopted by the Company, as well as all applicable federal,
state and local laws, regulations or ordinances. Executive will act in a manner
that Executive reasonably believes to be in the best interest of the Company at
all times. Executive further understands and agrees that Executive has a
fiduciary duty of loyalty to the Company to the extent provided by applicable
law and that Executive will take no action which materially harms the business,
business interests, or reputation of the Company.

 

(b) Executive agrees that Executive will not directly engage in competition with
the Company at any time during the existence of the employment relationship
between the Company and Executive.

 

(c) Executive agrees that, except as set forth in Sections 2.2(d) and 2.2(e)
below, during the term of this Agreement, Executive shall work exclusively for
the Company. Consequently, Executive agrees to not accept employment, of any
kind, from any person or entity other than the Company, and to not perform
duties or render services to any person or entity other than the Company.

 



1 

 

 

(d) Notwithstanding Sections 2.2(a) and 2.2(c) above, the Parties agree that
during the term of this Agreement, Executive may remain an employee of the
University of Pittsburgh on sabbatical status. As a result of his continued
employment with the University of Pittsburgh, the Parties agree that Executive
may dedicate time to perform certain, limited administrative matters related to
his participation on a thesis committee. In no case shall this work exceed 24
hours per month.

 

(e) Notwithstanding Sections 2.2(a) and 2.2(c) above, the Parties agree that
during the term of this Agreement, Executive may provide certain consulting
services to third parties with whom Executive contracted prior to the Effective
Date that Executive has disclosed to the Company. In no case shall such services
(i) create a conflict of interest or apparent conflict of interest with
Executive’s employment with the Company; (ii) violate Section 2.2(a)’s fiduciary
obligations, Section 2.2(b) or Section 7 (it being understood that for the
purposes of this subsection, the Restrictive Period shall include the Term of
this Agreement); (iii) or exceed 10 hours per month.

 

3. At-Will Employment. Executive’s employment with the Company will be “at-
will.” As a result, Executive is free to resign at any time, for any or no
reason, as Executive deems appropriate. The Company will have a similar right
and may terminate this Agreement and Executive’s employment at any time, with or
without cause.

 

4. Term. Unless terminated earlier in accordance with Section 3, Executive’s
employment shall be for a term (the “Term”) commencing on the Effective Date
through one year from the Effective Date and shall automatically renew for
successive one (1) year terms thereafter unless either party delivers written
notice of termination to the other at least 60 days prior to the end of the
initial term or successive term, as the case may be.

 

5. Compensation.

 

5.1 Base Salary. As compensation for the performance of all duties to be
performed by Executive hereunder, the Company shall pay to Executive a base
salary of $400,000.00 per year, less required deductions for state and federal
withholding tax, social security and all other employment taxes and authorized
payroll deductions, payable on a prorated basis as it is earned, in accordance
with the normal payroll practices of the Company (the “Base Salary”).

 

5.2 Stock Options. As of the Effective Date, Executive shall receive stock
options to purchase an aggregate of 225,000 shares of the Company’s common
stock. To the extent legally permitted, the stock options shall be incentive
stock options. The stock options will have an exercise price equal to the fair
market value of the common stock on the later of the Effective Date or the date
of approval by the Company’s Board of Directors. Provided that Executive is
still employed with the Company on the following dates, 112,500 of the foregoing
stock options will vest in three installments as follows: (i) twenty percent
(20%) of the foregoing options, for the purchase of 22,500 shares, shall vest on
one year anniversary of the Effective Date; (ii) thirty percent (30%) of the
foregoing options, for the purchase of 33,750 shares, shall vest on two year
anniversary of the Effective Date; and (iii) fifty percent (50%) of the
foregoing options, for the purchase of 56,250 shares, shall vest on three year
anniversary of the Effective Date. Of the remaining shares, 56,250 shares shall
vest upon the successful enrollment of the Company’s first patient in a
registration trial. The remaining 56,250 shares shall vest upon the successful
submission of a BLA to the FDA. Upon the termination of your employment with the
Company, except as provided herein, the unvested options will be forfeited and
returned to the Company.

 

In addition to the foregoing grant of options, as a performance incentive,
Executive shall also be entitled to receive stock option grants under the
Company’s stock option plan in such amounts and upon such terms as shall be
determined by the Board of Directors, in its sole discretion.

 



2 

 

 

5.3 Incentive Compensation. Executive will be eligible to participate in the
Company’s annual incentive compensation program (“Incentive Plan”) applicable to
executive employees, as approved by the Board (the year in which the program is
implemented, the “Plan Year”). The target potential amount payable to Executive
under the Incentive Plan, if earned, shall be 37.5% of Base Salary.

 

Compensation under the Incentive Plan (“Incentive Compensation”) will be
conditioned on the satisfaction of individual and Company objectives, as
established in writing by the Company, and the condition that Executive is
employed by Company on the Incentive Compensation payment date, which shall be
on or before March 15th of the year following the Plan Year. The payment of any
Incentive Compensation pursuant to this Section 5.3 shall be made in accordance
with the normal payroll practices of the Company, less required deductions for
state and federal withholding tax, social security and all other employment
taxes and authorized payroll deductions.

 

5.4 Performance Review. The Company will periodically review Executive’s
performance on no less than an annual basis and may increase (but not decrease)
Executive’s salary or other compensation, as it deems appropriate in its sole
and absolute discretion.

 

5.5 Customary Fringe Benefits. Executive understands and agrees that certain
employee benefits may be provided to the Executive by the Company incident to
the Executive's employment. Executive will be eligible for all customary and
usual fringe benefits generally available to executive employees and all other
employees of the Company subject to the terms and conditions of the Company’s
benefit plan documents. Executive understands and agrees that any employee
benefits provided to the Executive by the Company incident to the Executive's
employment (other than Base Salary and Incentive Compensation) are provided
solely at the discretion of the Company and may be modified, suspended or
revoked at any time, without notice or the consent of the Executive, unless
otherwise provided by law. Moreover, to the extent that these benefits are
provided pursuant to policies or plan documents adopted by the Company,
Executive acknowledges and agrees that these benefits shall be governed by the
applicable employment policies or plan documents. The benefits to be provided to
Executive shall include group health and dental insurance and participation in a
401- K plan.

 

5.6 Vacation Days. Executive will be eligible to receive 15 vacation days per
year. Vacation time is an accrued benefit and will be paid out at termination in
accordance with the Company’s standard policies. In addition, Executive will be
eligible to receive two floating holidays per year.

 

5.7 Business Expenses. Executive will be reimbursed for all reasonable, out-
of-pocket business expenses incurred in the performance of Executive’s duties on
behalf of the Company, including travel-related expenses. To obtain
reimbursement, expenses must be submitted promptly with appropriate supporting
documentation in accordance with the Company’s policies.

 

6. Confidentiality and Proprietary Agreement. Executive agrees to abide by the
Company’s Employee Proprietary Information and Inventions Agreement (the
“Non-Disclosure Agreement”), which Executive has signed and is incorporated
herein by reference.

 

7. Post-Employment Covenants.

 

7.1 Non-Competition. In consideration of the various covenants and obligations
of the Company pursuant to this Agreement, for a period of 12 months following
the termination of the Executive’s employment (the “Restrictive Period”),
Executive shall not (either directly or indirectly as an employee, partner,
officer, consultant, shareholder or otherwise of any corporation, governmental
body, individual, partnership, limited liability company, trust or other entity)
promote, distribute or sell any product or service or engage in any business
activity that is the same as, substantially similar to or otherwise competitive
with the business conducted by the Company and its subsidiaries as of the
termination of Executive’s employment, that business being the research and/or
commercialization of tumor infiltrating lymphocytes (TIL). Executive understands
and agrees that in view of the Company’s worldwide business interests, this
limitation similarly applies on a worldwide basis and that such worldwide
limitation is reasonable and necessary.

 



3 

 

 

7.2 Non-Solicitation. Executive agrees that during the Restrictive Period,
Executive shall not:

 

(a) Solicit or in any manner encourage, either directly or indirectly, any
employee or consultant of the Company to leave the Company for any reason; nor
will he interfere in any other manner with the employment or business
relationships at the time existing between the Company and its current or
prospective employees or consultants; or

 

(b) Induce or attempt to induce any customer, supplier, distributor, licensee or
other business affiliate of the Company to cease doing business with the Company
or in any way interfere with the existing business relationship between any
customer, supplier, distributor, licensee or other business affiliate and the
Company.

 

7.3 Non-Disparagement. Executive agrees, at all times following the Effective
Date, not to, directly or indirectly, on his behalf or on behalf of any other
person or entity, (a) take any action which is intended, or could reasonably be
expected, to harm, disparage, defame, slander, or lead to unwanted or
unfavorable publicity for the Company, its subsidiaries or any of their
respective affiliates, or its or their respective equityholders, directors,
officers, members, managers, partners, employees, representatives or agents, or
otherwise take any action which could reasonably be expected to detrimentally
affect the reputation, image, relationships or public view of any such person or
entity or (b) attempt to do any of the foregoing, or assist, entice, induce or
encourage any other person or entity to do or attempt to do any activity which,
were it done by Executive, would violate any provision of this Section 7.3;
provided, however, that Executive shall not be prohibited by this Section 7.3
from (i) making truthful statements when required by order of a court or other
body of competent jurisdiction or as required by law or (ii) solely within the
context of seeking judicial enforcement of legal or contractual rights against a
person or entity.

 

7.4 Remedies. Executive acknowledges that the duration of the Restrictive Period
and the geographical area of the imposed restrictions are fair and reasonable
and are reasonably required for the protection of the Company’s business
interests, including its goodwill. The Executive (a) acknowledges that his
failure to comply with any requirement of this Section 7 this Agreement will
cause the Company irreparable harm and that a remedy at law for such a failure
would be an inadequate remedy; and (b) consents to the Company’s obtaining from
a court having jurisdiction specific performance, an injunction, a restraining
order or any other equitable relief in order to enforce any such provision. The
right to obtain such equitable relief shall be in addition to, and not in lieu
of, any other remedy to which the Company is entitled under applicable law
(including, but not limited to, monetary damages). If any court of competent
jurisdiction shall at any time deem the term of this Agreement or any particular
provision set forth in this Section 7 too lengthy or the territory too
extensive, the other provisions of this Agreement shall nevertheless stand, the
Restrictive Period herein shall be deemed to be the longest period permissible
by law under the circumstances and the territory herein shall be deemed to
comprise the largest territory permissible by law under the circumstances. The
court in each case shall reduce the time period and/or territory to the
permissible duration or size, and the Executive shall be bound by such reformed
terms.

 

8. General Provisions.

 

8.1 Representations. Executive represents and warrants that the terms of this
Agreement and Executive’s performance of the duties contemplated by this
Agreement do not and will not conflict with any of Executive’s obligations to
any third parties including, but not limited to, previous or current employers
or entities to whom Executive has provided or is currently providing consulting
services. Executive agrees not to disclose or use any trade secrets or other
proprietary or confidential information of any other employer, person, firm,
corporation, institution or other third party in connection with his employment
by the Company or the duties contemplated by this Agreement. If Executive is an
employee of or consultant or advisor to any other person, firm, corporation,
institution or other third party, Executive represents and warrants that
Executive is permitted to enter into this Agreement and provide services to the
Company and that such actions will not violate any agreement, contract or
understanding.

 



4 

 

 

8.2 Successors and Assigns. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

 

8.3 Waiver. Either party's failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

 

8.4 Attorney’s Fees. In the event of any dispute or claim relating to or arising
out of Executive’s employment relationship with Company, this Agreement, or the
termination of Executive’s employment with Company for any reason, the
prevailing party in any such dispute or claim shall be entitled to recover its
reasonable attorney’s fees and costs.

 

8.5 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

8.6 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.
Executive has participated in the negotiation of the terms of this Agreement.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

 

8.7 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the internal laws of the State
of New York.

 

8.8 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy, facsimile transmission,
or electronic transmission such as e-mail, upon acknowledgment of receipt of
electronic transmission; or (d) by certified or registered mail, return receipt
requested, upon verification of receipt. Notice shall be sent to the addresses
set forth below each party’s signature, or such other address as either party
may specify in writing.

 

8.9 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral. This Agreement may be amended or modified only with the written
consent of Executive and the Company. No oral waiver, amendment or modification
will be effective under any circumstances whatsoever.

 

[Execution Page Follows]

 

 

5 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

  EXECUTIVE:           By: /s/ Dr. Michael T. Lotze  

 

Dr. Michael T. Lotze

              COMPANY:       Lion Biotechnologies, Inc.           By: /s/ Elma
Hawkins       Name: Elma Hawkins   Title: President & Chief Executive Officer  
  112 W. 34th Street, 18th Floor     New York, NY 10120          

 

 



 

